21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 1 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 2 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 3 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 4 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 5 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 6 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 7 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 8 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 9 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 10 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 11 of 12
21-10392-mew   Doc 31   Filed 07/09/21 Entered 07/09/21 11:59:38   Main Document
                                    Pg 12 of 12
